I would like first
of all to congratulate the President, on his assumption
of the office of President of the fifty-fifth session of the
United Nations General Assembly. I wish him every
success in this difficult and inspiring task. I would also
like to express my sincere appreciation to his
predecessor, Mr. Theo-Ben Gurirab, for his exceptional
leadership during the fifty-fourth session.
Allow me to include in this tribute the SecretaryGeneral for his efforts and crucial role in maintaining
and promoting the role of this Organization, and for his
inspiration in strengthening its effectiveness and
credibility with respect to peace, security, justice and
development in the world.
I wish to add a few comments to the statement
made earlier by the representative of the Federated
States of Micronesia on behalf of the Pacific Islands
Forum countries.
Let us pause for a moment to recognize the
contribution of the founding fathers and framers of the
United Nations and its Charter. They produced a
document which, in large measure, has contributed to
an ever-increasing consciousness of the prerequisites
necessary for world peace. Today we should celebrate
the existence of the United Nations and its
accomplishments, both of which offer us the
opportunity to reflect on how collectively we can better
chart our path and articulate our goals more clearly for
the next millennium. President Kessai Note's address
to the Millennium Summit reaffirmed the adherence
and commitment of the Republic of the Marshall
Islands to the principles enshrined in the Charter for
the collective good of all people.
I take great pleasure in reiterating the Marshall
Islands' warm welcome to the Government and peoples
of Tuvalu, as the 189th Member of this Organization.
Indeed, the admission of new Member States adds to
the legitimacy of the United Nations.
On the other hand, the denial of membership in
this Organization to the 23 million people of the
Republic of China on Taiwan, who have made a
significant and meaningful contribution to international
development, is contrary not only to the true spirit of
the United Nations Charter, but also to its principle of
universality and to the Universal Declaration of Human
Rights. We must strengthen the vital role of the
Organization in achieving the goals of conflict
prevention, maintenance of peace, regional stability,
promotion of fundamental human rights and
development of democracy and international progress,
and in fulfilling the aspirations of peoples to selfdetermination and engagement, because the United
Nations is the only Organization that can bring that
shining light to those 23 million people. Furthermore,
the United Nations is the only forum for Member
States to build mutual trust and to resolve issues
through peaceful dialogue. The guiding principles of
democracy, respect for human rights and the right of
peoples to self-determination must, in conformity with
the principles of justice and international law, continue
to underpin our collective aspirations. This will require
our concerted action in this new millennium.
The Republic of the Marshall Islands applauds
and commends the unprecedented efforts made by the
leaders of the People's Democratic Republic of Korea
and the Republic of Korea, who have engaged in a
dialogue that may help chart a course towards lasting
peace in that peninsula. I wish to state also that the
Government of the Republic of the Marshall Islands
encourages the leaders of Israel and Palestine to seize
the historic opportunity that is within reach to
peacefully conclude a framework agreement towards
lasting peace in the Middle East. I wish to commend
the efforts of the United States of America in this
regard.
The immutable law of change makes it necessary
for the United Nations to continue to critically examine
its performance and structures in search of practical
and timely solutions. This it must certainly do, because
38

the current political landscape is vastly different from
the one that prevailed 50 years ago. It is characterized
by a more than threefold increase in the number of
nations with membership in the United Nations, and by
a heightened spirit of generosity and desire on the part
of civil society and corporations to become more active
players in the process of change. It is imperative,
therefore, that those elements and structures which are
antiquated, those which have ceased to promote the
welfare of nations and those which no longer minister
to the needs of a continually changing humanity be
swept away and relegated to the pages of history.
A more comprehensive review and restructuring
of the Security Council, in line with the spirit of
achieving a broader base for decision-making through
consensus and confidence-building, is clearly long
overdue. Other critical issues in the reform process
deserve further examination, with a view to restoring
that body's dignity and legitimacy and strengthening
the confidence and trust of the international
community. Enlarging both the permanent and nonpermanent categories while ensuring an equitable
geographical distribution seems to be the way forward.
The Republic of the Marshall Islands remains
committed to supporting the efforts by the SecretaryGeneral and others to reform and streamline the
mandates and activities of the United Nations and its
other organizations and agencies. While the
peacekeeping and general fund scales seem to be
outdated, the process of reform must take seriously into
account the limited responsibility and capacity of small
island developing States such as the Marshall Islands to
sustain their obligation in both categories. Also, now
that this Organization stands at 189 Member States, 14
of them from the Pacific Region, the reconfiguration of
our electoral grouping should be an additional matter to
be placed on the table. It may be a complex one, but
through our collective inspiration it can be an
achievable goal, to be considered without further delay.
The Republic of the Marshall Islands is keen to
further develop its ongoing active role and cooperation
with the United Nations specialized agencies and
programmes. In the view of the Marshall Islands, those
bodies' efforts to make their operational activities more
effective and responsive to the special needs of small
island developing States will undoubtedly play a key
role in the new millennium. The expansion of the
Resident Coordinator programme — which brings it
closer to home, where it belongs — is a case in point.
While the human rights achievements recorded in
the 50 years since the proclamation of the Universal
Declaration of Human Rights must be acknowledged,
there is a sense that much remains to be done before
the world can truly claim that the Declaration has
become a common standard of achievement. The
Millennium Summit is a significant acknowledgement
of the need for all States to work together, in a spirit of
unity and cooperation, to ensure that the fruits of
global development are shared and made more
equitable and just for the benefit of humanity at large.
Within the mandate of its Charter to promote
economic and social progress, peace and security, and
sustainable development and prosperity, the United
Nations is the only fully representative Organization
capable of harmonizing our collective aspirations for a
peaceful, stable and prosperous global village. The
Republic of the Marshall Islands endorses SecretaryGeneral Kofi Annan's report, “We the peoples: the role
of the United Nations in the twenty-first century”.
At the turn of the century, achievements have
been realized, and this trend should be encouraged. Yet
we are living under many threats. Acts of terrorism do
not recognize national boundaries, and infectious
diseases such as HIV/AIDS, malaria and tuberculosis
are poised to spread quickly throughout the world. Our
decisive and collective response is therefore more than
ever required. In many developing countries, poverty
and the deprivation of basic human rights, especially as
concerns women and children, seem directly linked to,
and escalate, crime.
We must also strive to eliminate weapons of mass
destruction, especially nuclear weapons. The
universality of the Treaty on the Non-Proliferation of
Nuclear Weapons (NPT) and the Comprehensive
Nuclear-Test-Ban Treaty (CTBT) is a major concern.
Trafficking in drugs and small arms represents a
considerable challenge and a major threat for small
islands such as the Republic of the Marshall Islands,
because of its geographic isolation and the fact that it
lacks the required resources and capability to combat
these phenomena. Our collective effort towards the
creation of an effective global response to address all
of these threats is urgently required.
We realize that global environmental degradation
is of our own creation. The issue of global warming is
a real threat to all, particularly to the Marshall Islands
and to all small island developing States. There is no
39

doubt that the survival of populations and cultures is at
stake.
The Marshall Islands has already lost metres of
usable and habitable land due to climate change and
sea-level rise, and the rate of loss is increasing. This is
a matter of life and death. Implementing the legally
binding commitments agreed in the Kyoto Protocol is
the only significant step forward on the path of
ensuring effective global action to combat climate
change. There will be a terrible tragedy unless there is
international cooperation. How will displaced
populations — whatever the reasons for their being
displaced — be able to enjoy and sustain their basic
human rights for generations to come? Will their
cultures and livelihoods be able to survive for the
benefit of future generations?
Education and health are of paramount
importance to every country in the world. Education is
the key to the progress of any nation. We must
collectively strive to ensure that an educated
population makes up a healthy and prosperous society.
I am pleased to report that the Government of the
Republic of the Marshall Islands has taken some bold
steps, by allocating the greatest amount of its limited
resources towards the improvement of its education
and health systems. I take this opportunity to appeal for
the interest and support of the international community
in joining us in this endeavour. I am particularly
pleased to convey the deep appreciation of the
Government of the Republic of the Marshall Islands to
the Government of Italy for its generous support for
our efforts to implement the Barbados Programme of
Action. The first phase of the Marshall Islands solar
energy project would not have been implemented
without its support, through the United Nations Trust
Fund for New and Renewable Sources of Energy. The
interest in and support of the international community
for the implementation of the other phases of the
project would be highly appreciated.
The Marshall Islands National Nutrition and
Children's Council has been very active since its
inception. In addition to establishing task forces on
food and nutrition, suicide prevention, substance abuse,
neglect and disability, it made another significant
contribution with the agriculture, food and nutrition
policy, as the Marshall Islands strives to meet its
obligations under the Convention on the Rights of the
Child. Existing policies specifically aimed at the rights
of the child are under review as we consider making
the Convention a part of the Republic of the Marshall
Islands legal system. A representative Commission on
Sustainable Development has been established with the
mandate of ensuring that the Barbados Programme of
Action is implemented in all its aspects. Other
legislation to curb illegal financial transactions will
soon be introduced in the Parliament's current session.
These are some of the efforts being made by the
Republic of the Marshall Islands as it strives to meet its
treaty obligations and enhance the life of every citizen
of the country. We cannot do it alone, and we appeal
once again to the international community for support.
Let us have a United Nations that will meet the
challenges of the twenty-first century.




